                                        Case 5:17-cv-00220-LHK Document 1113 Filed 01/04/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12    FEDERAL TRADE COMMISSION, et al.,                   Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiffs,                           REVISED ORDER GRANTING IN
                                                                                            PART AND DENYING IN PART
                                  14            v.                                          BLACKBERRY'S ADMINISTRATIVE
                                                                                            MOTION TO FILE UNDER SEAL
                                  15    QUALCOMM INCORPORATED, et al.,
                                                                                            Re: Dkt. No. 1098
                                  16                  Defendants.

                                  17
                                                Document                      Page/Line                         Ruling
                                  18
                                        Grubbs Deposition               224:4-7                   DENIED.
                                  19    Grubbs Deposition               233:18-234:2              GRANTED.
                                        Grubbs Deposition               236:1-7                   GRANTED.
                                  20    Grubbs Deposition               236:15-19                 GRANTED.
                                  21    Grubbs Deposition               244:6-13                  DENIED.
                                        Grubbs Deposition               244:16-20                 GRANTED.
                                  22    Grubbs Deposition               245:11-17                 DENIED.
                                        Grubbs Deposition               247:4-248:4               GRANTED.
                                  23    Grubbs Deposition               249:14-18, 20             GRANTED.
                                  24    Grubbs Deposition               255:11-15                 DENIED.
                                        Grubbs Deposition               256:24-257:2              GRANTED.
                                  25    Grubbs Deposition               257:20-22                 GRANTED.
                                        Grubbs Deposition               257:25-258:6              GRANTED.
                                  26    Grubbs Deposition               258:9-15                  DENIED.
                                  27    Grubbs Deposition               259:1-9                   GRANTED.
                                                                                        1
                                  28   Case No. 17-CV-00220-LHK
                                       REVISED ORDER GRANTING IN PART AND DENYING IN PART BLACKBERRY'S ADMINISTRATIVE
                                       MOTION TO FILE UNDER SEAL
                                         Case 5:17-cv-00220-LHK Document 1113 Filed 01/04/19 Page 2 of 2



                                                 Document               Page/Line                     Ruling
                                   1
                                        Grubbs Deposition         259:10                 DENIED.
                                   2    Grubbs Deposition         259:13-25              DENIED.
                                        Grubbs Deposition         288:10                 GRANTED.
                                   3    Grubbs Deposition         288:12-13              GRANTED.
                                   4    Grubbs Deposition         288:15-17              GRANTED.
                                        CX3255                    Selected Portions      GRANTED.
                                   5    CX3264                    Selected Portions      GRANTED.
                                        CX3283                    Selected Portions      GRANTED.
                                   6    JX0062                    Selected Portions      GRANTED.
                                   7    JX0094                    Selected Portions      GRANTED.

                                   8
                                       IT IS SO ORDERED.
                                   9

                                  10
                                       Dated: January 4, 2019
                                  11
                                                                                ______________________________________
                                  12
Northern District of California




                                                                                LUCY H. KOH
 United States District Court




                                  13                                            United States District Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                 2
                                  28   Case No. 17-CV-00220-LHK
                                       REVISED ORDER GRANTING IN PART AND DENYING IN PART BLACKBERRY'S ADMINISTRATIVE
                                       MOTION TO FILE UNDER SEAL
